Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy Roberts on 3/21/2022.
The application has been amended as follows: 
Specification: 
page 25: [0062] change ® and TM to fully capitalized: CARBOTRAP®, CARBOPACK™, HAYESEP®, CARBOXEN®, CARBOSIEVE®, GRAPHSPHERE™, FLORISIL®, AMBERLITE®,
page 31: [0083] change ® and TM to fully capitalized: RESTEK RTX®, CROSSBOND®

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, reference Abraham et al. (J. CHEM. SOC. PERKIN TRANS. 2 1991, provided on the IDS on 3/21/2019) describes compounds similar to that of claim 2, however fails to teach or suggest the exact compounds indicated.

Regarding claim 3, reference Levitsky etal. (Anal. Chem. 2001, 73, 3441-3448, provided on the IDS on 3/21/2019) describes a compound similar to that of claim 3, however fails to teach or suggest the compounds indicated in claim 3.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 3 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797